398 F.2d 350
Ronald Lee ABRAM, Appellant,v.UNITED STATES of America.
No. 17005.
United States Court of Appeals Third Circuit.
Submitted June 17, 1968.Decided July 25, 1968.

Ronald L. Abram, pro se.
Stanley W. Greenfield, Asst. U.S. Atty., Gustave Diamond, U.S. Atty., Pittsburgh, Pa., for appellee.
Before KALODNER, and VAN DUSEN, Circuit Judges, and WRIGHT, District judge.
OPINION OF THE COURT
PER CURIAM.


1
This is an appeal from the District Court's denial of appellant's petition for habeas corpus.  Appellant contends that his Constitutional rights were violated in that: 1-- he was not warned of his right to remain silent; 2-- of his right to have an attorney appointed for him and 3-- his plea of guilty was wrongfully induced by certain promises made by his attorney and thus that plea was not made voluntarily.


2
Our review of the record of the proceedings before the District Court reveals that both the United States Attorney and the District Judge took painstaking care to make certain that appellant's guilty plea was being made voluntarily, free from threats or promises of any kind.


3
Having found the plea of guilty to have been voluntarily entered this constitutes a waiver of all nonjurisdictional defects and defenses, United States v. Ptomey, 366 F.2d 759 (3rd Cir. 1966).1  Thus the Court need not pass on the merits of appellant's first two asserted complaints directed at the trial judge, appellant's attorney and the arresting authorities.


4
The order of the District Court denying the Writ of Habeas Corpus is affirmed.



1
 A voluntary plea of guilty has been held to constitute a waiver of constitutional defenses including an inadmissible confession of a co-defendant, Watts v. United States, 107 U.S.App.D.C. 367, 278 F.2d 247 (1960), and an illegal search and seizure, Edwards v. United States, 103 U.S.App.D.C. 152, 256 F.2d 707 (1958).  There is no contention or allegation that appellant's plea resulted from the admissions he alleges he made to the City detectives